DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 12 and 20-26.

Election/Restrictions
The restriction mailed on 04/30/2019 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation "the degradable polymer layer" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 has been amended to not recite a degradable polymer layer.  



Claim 21 recites the limitation "the thickener" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 has been amended to not recite a thickener.

Claim 25 recites the limitation "the iron-based alloy substrate" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claims 12 and 25 recite an iron alloy and not an iron-based alloy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 12, 20, 22, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2006/0229711, Oct. 12, 2006) in view of Thompson et al. (US 2007/0172551, Jul. 26, 2007).
Yan et al. disclose a medical device utilizing an implantable structure comprising a body which is degradable over a clinically relevant period of time. The body may have the form of a stent. In a preferred embodiment, the body comprises a metal (pure or with impurities), a metal alloy or a combination thereof (¶ [0016]). Suitable metals include iron. The metal purity ranges from approximately 90% to 100% (¶ [0062]). Suitable metal alloys include iron-containing alloys. Iron alloys may contain carbon ranging from 0.05% to 3% (¶ [0021]). The metal ions from the dissolvable implant may be distributed within the tissue and/or systemically and are excreted from the system eventually which may take a very long time period. Additional therapy like chelation can be used to increase the rate of removal or redistribution of the metallic ions from or within the body. In one embodiment, the chelating agent is incorporated within the implant or coating or is applied on the surface of the implant (¶ [0133]). The implant can be partially or fully coated with a degradable coating. The coating material can be polymeric (¶ [0108]). Suitable biodegradable coatings include poly(lactic) acid (i.e. degradable polyester) (¶ [0114]). The implant may include pharmacological agents such 
Yan et al. differ from the instant claims insofar as not disclosing wherein chelating agent is glutamic acid (i.e. polydentate ligand)
However, Thompson et al. disclose wherein amino acids may chelate a mineral. Amino acids complexed with minerals can impart improved solubility (¶ [0039]). Suitable minerals include iron (¶ [0035]). Suitable amino acids include glutamic acid (¶ [0045]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Yan et al. disclose wherein the implant may be an iron implant and comprise chelating agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated glutamic acid into the implant of Yan et al. since it is a known iron chelating agent as taught by Thompson et al.
In regards to instant claims 12 reciting wherein, in a physiological solution, the pure iron or iron alloy substrate reacts with the complexing agent to generate a water-soluble iron complex which has a solubility greater than or equal to 10 mg/L in the physiological solution, Yan et al. disclose wherein the medical device degrades. Since the claim does not specify a length of time for solubility, the medical device of Yan et al. would meet the solubility requirement recited in the instant claim overtime. Additionally, Yan et al. disclose wherein chelation can be used to increase the rate of removal or redistribution of the metallic ions from or within the body. Therefore, one of ordinary skill in the art would reasonably expect the medical device of Yan et al. to meet the claimed solubility since it comprises chelating agents and chelating agents increase solubility. This is further .

2.	Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2006/0229711, Oct. 12, 2006) in view of Thompson et al. (US 2007/0172551, Jul. 26, 2007) and further in view of Ascher et al. (US 2012/0172794, Jul. 5, 2012). 
The teachings of Yan et al. and Thompson et al. are discussed above. Yan et al. and Thompson et al. do not disclose wherein in addition to the chelating agent in the coating, the coating comprises polyethylene glycol (i.e. adhesive) and polyvinylpyrrolidone (i.e. thickener).
	However, Ascher et al. disclose an implantable medical device comprising a biocompatible and biodegradable film-forming agent (abstract). The biocompatible and biodegradable film-forming agent may be a mixture of a polyalkylene glycol and polyvinylpyrrolidone (¶ [0031]). Suitable polyalkylene glycols include polyethylene glycol (¶ [0032]).
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Yan et al. disclose wherein the coating is degradable and the coating material prima facie obvious to one of ordinary skill in the art to have incorporated polyethylene glycol and polyvinylpyrrolidone into the coating of Yan et al. since polyethylene glycol and polyvinylpyrrolidone are known and effective biodegradable polymers as taught by Ascher et al. 
	In regards to instant claim 24 reciting wherein the volume percent of the complexing agent in the complex body is greater than or equal to 10 percent but less than 100 percent, Yan et al. disclose wherein the chelating agent is used to increase the rate of removal or redistribution of the metallic ions from or within the body. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine an amount of chelating agent (i.e. complexing agent) within the implant based on the rate and/or amount of metallic ions desired by one of ordinary skill in the art to be removed or redistributed from or within the body.

Response to Arguments
	Applicant argues that not all known iron chelating agents would definitely have the claimed water solubility of greater than or equal to 10 mg/L, as the claimed water solubility is not established as an inherent property of any known iron chelating agent. 
	The Examiner does not find Applicant’s argument to be persuasive. The inherent teaching of a prior art reference is a question of fact which arises both in the context of anticipation and obviousness. MPEP 2112. Accordingly, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the See, In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (for claims reciting compositions in terms of their synergistic herbicidal activity, a showing for limited number of species was insufficient); and In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978) (for claims reciting compositions in terms of their formaldehyde-stabilizing function, evidence of superior properties in one species was insufficient for a subgenus containing hundreds of compounds). MPEP 2145.
	In the instant case, chelating agents are known to increase the solubility of iron as taught Yan disclosing increasing rate of removal of iron ions with chelating agents and Thompson disclosing wherein amino acids (i.e. chelating agent) complexed with minerals such as iron can impart improved solubility. Since a prima facie obviousness has been established, Applicant may rebut with evidence that the property is unexpected. In the instant case, Applicant argued that not all known iron chelating agents would definitely have the claimed water solubility. However, Applicant has not shown this to be the case. The instant specification in embodiments 1-11 shows various iron chelating agents having the claimed water solubility. Applicant has not shown an iron chelating agent that does not have the claimed water solubility. As such, it does not 

Conclusion
Claims 12 and 20-26 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRACY LIU/Primary Examiner, Art Unit 1612